 WOLVERINE, DIVISION OF U.O.P., INC.Wolverine, Division of U.O.P., Inc. and AluminumWorkers International Union, AFL-CIO. Case 10-CA-12827April 3, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn December 8, 1977, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.t The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge: Thiscase was heard at Decatur, Alabama, on September I and2, 1977.' The charge was filed by Aluminum WorkersInternational Union, AFL-CIO, herein called the Union,on May 25, and the complaint was issued on June 27. Theissue presented herein is whether Wolverine, Division ofU.O.P., Inc., herein called Respondent, discriminatorilydischarged its employee Kermit Stovall in violation ofSection 8(a)(3) and (I) of the National Labor RelationsAct, as amended.I All dates are in 1977 unless otherwise stated.2 Respondent's unopposed motion to correct the transcript, filed with itsbrief dated October 7, is granted and received in evidence as Resp. Exh. 1.235 NLRB No. 91Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, is engaged in themanufacture and sale of aluminum and copper tubing withan office and plant located in Decatur, Alabama. Duringthe past calendar year, Respondent sold and shippedproducts valued in excess of $50,000 directly to customerslocated outside the State of Alabama. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(2), 2(6), and 2(7) of theAct, and that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs a background to this case, the General Counselproduced testimony regarding speeches and actions ofRespondent occurring several months prior to the basicalleged unfair labor practice herein, the separation fromemployment of Kermit Stovall by Respondent about May13. For the most part, these speeches and actions byRespondent were related to a previous campaign by theUnion at Respondent's plant in the spring and summer of1976, which culminated in an election conducted by theBoard in July 1976, an election that was lost by the Union.In this connection, the General Counsel producedKenneth Jordan, a former employee of Respondent whohad worked for Respondent for about I year ending hisemployment there about April 1976. Jordan identifiedKermit Stovall, the alleged discriminatee herein, as beingactive in the 1976 union campaign and stated that Stovallhad given him a union authorization card to sign andvarious other union paraphernalia such as pencils, badges,and a pocket protector with the Union's name on it. Jordanfurther testified that he had attended union meetings at therequest of Stovall. Jordan related that he also attendedsome meetings of employees called by Respondent todiscuss its opposition to the Union. These meetings, whichwere before Jordan quit in April 1976, were conducted byMr. Tommy Counts, plant manager, Mr. Ben Roberts,employee and community relations manager, or otherRespondent officials. These meetings were generally for thepurpose of, according to Jordan, telling the employees thatthey did not need any representation by any union, andthat any problems could be handled between managementand the employees.At one of the meetings, Respondent announced a 25-cent-per-hour wage increase, according to Jordan, andindicated that another 25 cent-per-hour or 30-cent-per-hour raise would possibly go into effect in August. Jordan'stestimony as to what the August increase was conditioned621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon was vague and conclusionary. In substance, Jordantestified that "I think the main thing was the outcome ofhow the election went was what I gathered from it."In addition, Jordan testified that, when he was hired in1975, the personnel director of Respondent, John Bates,inquired of Jordan before he was hired if Jordan wouldjoin a union if it came about. Finally, Jordan testified thatabout 3 months before he left Respondent he was trans-ferred from the converting to the finishing departmentunder a new supervisor, Hal Morris. In making thetransfer, Bates introduced Jordan to Morris and toldMorris in Jordan's presence that Morris wouldn't have toworry about Jordan, because Bates knew Jordan and hisfamily; and that, as far as unions were concerned, Morrisdid not have to worry. Subsequently, at a time not specifiedby Jordan, Jordan wore a "pocket protector"3with theUnion's name on it to work. Hal Morris observed it andtold Jordan he did not "need" to wear it. Jordan thereaftertook off the pocket protector.Neither Bates, who retired in September 1976, norMorris was called to contradict the testimony of Jordan. Inview of this failure to deny Jordan's testimony, I accept itas generally accurate.4Kermit Stovall also testified as to speeches and wageincreases by Respondent in the 1976 union campaign.Stovall testified that Plant Manager Counts in his meetingswith employees, the dates of which were not specified onthe record, told employees that the employees did not needa "third party," and pointed out that, if the "Companywent union," a lot of customers wouldn't purchase materialfrom union companies, because they feared that when theyneeded their material Respondent would be on strike.Further, Counts pointed out, still according to Stovall, thata lot of the plants were closing because of excessive uniondemands. Counts added with respect to Respondent'sDecatur plant that, if Respondent went union, the uniondemands would "probably" be too great, and they would"eventually have to close down." Further, Counts statedthat under Respondent's procedures, when orders gotslack, Respondent cut down the days of the workweek; butthat, if a union came in, they could not do that; that theywould have to lay off employees so that instead of everyman carrying home a paycheck every week some menwould be working 5 days a week and some would not beworking at all.With respect to the 1976 wage increase previouslyreferred to above in Jordan's testimony, Stovall testifiedthat Respondent's employees were granted a wage increasein March or April 1976 and were told by Plant ManagerCounts that they might get another 30 cents per hour later,stating that they had to convince the stockholders thatRespondent could earn the 30 cents by cutting down on3 A "pocket protector" as used herein refers to a flexible plastic or vinyldevice inserted in a shirt pocket with a lip or flap over the front top edge ofthe pocket designed to receive clip-on pens and pencils and to protect thepocket from ink, pencil markings, etc.4 Jordan also testified that at one meeting "they said if the union come inthere would be a lay off, and they didn't come and just say that, but inround about speaking, you know, that they-while a slow period they triedto scatter their men out to keep from laying the men off, and if they hadrepresentation they would be forced to lay off, and this was something tothis effect." I find this testimony to be too vague and unreliable to establishunion animus on the part of Respondent.cost of material, cost of production, and spoiled work. Inaddition, Counts stated that, if the Union came in, theymight get the 30 cents and they might not; that bargainingwould start from scratch.Finally, Stovall related in his testimony that Respondentmonthly posted in the employee area a publication entitled"Highlights," which publication contained notices about"different union companies-companies with the Unionthat had to close down because the union demands are sogreat." Such postings were continuous and were notapparently limited to those times when a union campaignwas going on at Respondent's plant.No testimony was offered by Respondent with respect tothe above aspects of Stovall's testimony. Accordingly, Iaccept those portions of Stovall's testimony which are notdenied. Counts was not called as a witness, and noexplanation of the 1976 wage increases was attempted byRespondent. No violations of the Act were alleged basedupon the Jordan and Stovall testimony noted above, andcertainly none could be found even if alleged, inasmuch asall incidents testified to by Jordan and Stovall occurredmuch more than 6 months prior to the filing of the chargeherein.5The most that can be inferred from the testimonyof Jordan and Stovall is that Respondent was opposed tounion organization of its plant, a matter which was freelyconceded by Respondent's witness and production manag-er, Hardie Haley. While none of the background testimonyreflected above, which came into the record withoutobjection by Respondent, was directed individually toKermit Stovall, and even though all of the statements andconduct of Respondent as testified to by Jordan andStovall would not amount to statutory violations had atimely charge been filed, I accept such testimony for thevery limited purpose of shedding whatever light it mighthave on Respondent's motivation in its conduct withrespect to Kermit Stovall as discussed below.6Although not alleged as a violation, the General Counselalso introduced into evidence without objection fromRespondent a letter from Respondent to its employeesdated January 17 regarding its stock ownership plan. Theletter reminded employees of the eligibility requirementsfor the plan including the requirement that employees notbe "members of bargaining units covered by a collective-bargaining agreement." Presumably, the General Counselrelies on the letter as reflecting union animus. The legalityof the plan was not sufficiently litigated before me to base ajudgment thereon. However, I note the plan appears to beapplicable to union members not covered by a collective-bargaining agreement and would thus appear to be lawful.See The B. F. Goodrich Company, 195 NLRB 914 (1972);The Rangaire Corporalion, 157 NLRB 682 (1966). In any5Sec. 10(b) of the Act provides the following, in relevant part:Provided: That no complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of the chargewith the Board and the service of a copy thereof upon the personagainst whom such charge is made.6 See Local Lodge No. 1424, International Association of Machinists,AFL-CIO, et al. [Bryan Manufacturing Co.] v. N.LR.B. 362 U.S. 411(1960).622 WOLVERINE, DIVISION OF U.O.P., INC.event, I do not rely on the plan as evidence of any unionanimus on the part of Respondent herein.B. The Separation of Kermit Stovall1. The General Counsel's evidenceKermit Stovall, the alleged discriminatee, initially startedworking for Respondent on February 10, 1969. Thereafter,he had a short break in employment due to military leavefor about 2 months, but his employment after return fromthat leave was continuous for about 7 years prior to hisseparation on or about May 13. At that time he was amachine operator under the supervision of a managementtrainee, Nathaniel Winton.7Stovall had been active in the Union's campaign atRespondent in 1976 and had served as one of fourobservers for the Union during the election in July of thatyear.Following his participation in the 1976 election on behalfof the Union, Stovall applied for several jobs in the plant.He testified in detail with respect to only one such job,however, one in Respondent's machine shop. According toStovall, he applied for the jobs but was subsequently toldthat he didn't get it notwithstanding the fact he hadcollege-level training in mechanical drafting and designtechnology. Stovall testified that he was told by Chapmanin the presence of the machine shop departmental supervi-sor, Wilbur Hayes, that his attendance record precludedhim from getting the job. Stovall protested that hisattendance record was not that bad and complained thatRespondent was counting some time against him whichwas not supposed to be counted. Specifically, Stovall toldChapman that Respondent was counting against Stovallthe time he had spent during the union election as anobserver and the time spent in the preelection conference.In this connection Stovall testified that he had noted on histimecard for the day of the election that he got a code 80marked on his timecard which indicated an absence withnotification but nevertheless an unexcused absence. Ac-cording to Stovall, Chapman responded to Stovall's asser-tions by stating that Stovall was for the Union, andRespondent did not want a union anyway, and Stovall wasnot doing the job that Respondent hired him to do.Stovall applied for other jobs in the machine shop onother occasions but without success. While it is not clearfrom the record what period is covered or whether Stovallapplied for all the jobs, it does appear from Stovall'stestimony that 12 to 18 jobs were filled by Respondent inthe machine shop.It was Stovall's testimony that in or about April a newunion campaign began to get underway. Stovall said that inI Stovall's relations with Winton, a relatively new supervisor, appear tohave been good. Winton in the early part of the year had rated Stovall aboveaverage in all categories on Stovall's annual appraisal. Stovall had receivedonly one "major step" reprimand about 6 years ago. Winton did testify thathe had to occasionally get on Stovall for "visiting."I According to the testimony of B. M. Chapman, employee relations andsafety supervisor, the application was in early August 1976 and Stovall wasrejected for the job prior to August 21, 1976.9 A duplicate of the "pocket protector" worn by Stovall bearing thename of the Union in silver letters on the front flap was received intoevidence as G.C. Exh. 3. That exhibit subsequently was found missing fromthe exhibit files. However, the General Counsel and Respondent stipulatedconnection with that campaign he passed out about 40 or50 union cards to about 25 to 30 employees but had notreceived any signed cards back up to the time of hisseparation on May 13, although he had some "goodpromises." Also in April, Stovall began wearing daily a"pocket protector"9with the Union's name on it in theplant for all to see and carried pencils with the Union'sname on them in his pocket. No supervisor said anythingto Stovall about the pencils or the pocket protector. Whileas noted Stovall passed out union authorization cards, hedid not send the union his own signed authorization carduntil "sometime in May." 10Sometime in the last 2 weeks of his employment Stovallhad a discussion with some fellow employees regardingseveral employees quitting Respondent to go to work foranother employer. The question arose as to what noticeRespondent required its employees to give before quittingto insure that the "quitting" would not effect subsequentreemployment by Respondent if the need occurred. Stovalltook it upon himself to ascertain Respondent's position onthe point and inquired of his supervisor, Nathaniel Winton.Winton's response, according to Stovall, was to first inquireif Stovall was quitting. Stovall responded that he was not;that he just wanted to know for general information.Winton replied that some employees just called in and quitthe same day, and he wasn't sure whether one had to give a2-week notice or not. The conversation with Winton tookplace at Stovall's machine but was not witnessed by anyother employees.Stovall testified that on May 13 Production ManagerHardie Haley came by Stovall's work station where he wasworking on the second shift about 4:30 or 5 p.m. Haleytold Stovall, from Stovall's version, "I understand this isyour last day, you're quitting." Stovall replied that he wasnot quitting and that was not his last day. Haley turnedand left.Stovall thereafter went to see Winton and inquired,"What's this I hear about me quitting." Winton respondedthat he thought it was Stovall's last day, and he had turnedin a form 109 on him." Stovall protested that it was not hislast day; that he had not told Winton that he was quitting.Winton then, according to Stovall, said he would geteverything straightened out and left in the direction ofHaley's office. After about 20 minutes, Winton returnedand told Stovall that he had everything straightened outand inquired of Stovall if he wanted to work the followingdays, Saturday and Sunday. Stovall declined the Saturdayand Sunday work and said he would be in for work onMonday at his regular shift starting time of 4 p.m.On Monday, May 16, Stovall reported for work, changedhis clothes, and went back to his work station. There Haleyto the receipt of a duplicate Exh. 3. The stipulation is hereby approved andreceived into the exhibit file as G.C. Exh. 4 and the duplicate G.C. Exh. 3has been inserted in the exhibit file.iO Jordan testified that, when making a delivery of materials for hispresent employer to Respondent about 2 weeks prior to the heanng herein.he was told by an unidentified employee that the union campaign was goingagain. I do not regard this to be supportive of Stovall's claim of a unioncampaign at the time of his separation, because it took place some 3 monthslater." A form 109 is a personnel action form reflecting an employee statuschange such as in departmental assignment, termination. quitting, etc.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcame and got him and took him to Winton's office. InWinton's office, Haley told Stovall that he no longerworked for Respondent; that Stovall had quit. Stovall saidhe did not quit and testified he made the followingstatement to Haley:Hardie, when you talked to me Friday afternoon I toldyou it wasn't my last day and you walked off, and thenI went to Winton and told Winton it wasn't my lastday, and Winton told me he would go and geteverything straightened out, and came back to me andasked me if I [would] work Saturday and Sunday, and Itold him no, that Saturday and Sunday is strictlyvoluntary work because we work straight, eight to fourMonday through Friday, and I worked eight hours thatFriday afternoon and I was back in at four o'clockMonday afternoon to go to work until Hardie called meoff and told me that I no longer worked for theCompany.Stovall testified that Winton stated that Stovall hadmisunderstood him about getting the papers straightenedout, and that what Winton had meant was that theseparation papers were straightened out. Stovall testifiedthat he then stated to Haley that he thought an employeehad to work out a 2-week notice in order to quit. Haleyallegedly responded, "I'll just consider that you worked outa two-weeks' notice, and we'll consider that you worked itout and you quit." Stovall returned to the work area wherehe told his fellow employees he would not be working forRespondent anymore. Then he changed his clothes andwent to the personnel office where he saw Acting PersonnelDirector Jim Snider.After explaining the situation to Snider, Stovall was toldby Snider that Snider was just filling in; that things werenew to him; that his job was to hire, not fire; and suggestedthat he set up an appointment for Stovall with EmployeeRelations Manager Ben Roberts. Stovall then left.On May 17, Stovall met with Roberts around 10 a.m.Roberts told Stovall that he would have to do somechecking and would get back to Stovall around 2:30 thatafternoon. Stovall did not hear from Roberts that after-noon but did talk to him the following day by phone. Inthat conversation, Roberts reported to Stovall that fromthe information Roberts had gathered Stovall had quit.Stovall, who testified that he did not make any applica-tion for employment with any other employer from thetime of his first conversation with Winton about noticerequired for quitting and his separation, put in a newapplication for employment with Respondent in June, butas of the date of the hearing he had not been rehired byRespondent. There was no evidence, however, that Re-spondent had hired any permanent full-time employeessubsequent to Stovall's application. Although there appearsto be no stated policy on the part of Respondent not torehire former production employees into production jobs,there was evidence submitted of only one rehire of a formeremployee, David Puckett, and that was after a 16-yearhiatus. Further, there was no evidence submitted regardingan established policy of Respondent not to allow revoca-tions of resignations once submitted. On the other hand,there appears to have been no prior occasion whenRespondent was requested to allow a revocation orwithdrawal of a resignation.Stovall denied that he ever applied for work at ReynoldsAluminum Company or ever went to work for thatemployer. The significance of such denial will be seenhereafter.It is the General Counsel's position that Stovall neverindicated to Respondent that he desired to quit hisemployment, and that he never in fact did quit. ThatRespondent's actions with respect to Stovall were subter-fuges designed to rid Respondent of an employee who wasbeginning another union campaign, the General Counselargues, is evidenced by Respondent's admitted oppositionto the Union, as well as Stovall's testimony that he did notat any time quit. Further, the General Counsel contendsthat, even if there was some good-faith, although mistaken,belief on the part of Respondent that Stovall had quit, itsadamant refusal to allow Stovall to withdraw his "quitting"was discriminatorily motivated and based upon unionconsiderations.2. Respondent's evidence and argumentRespondent's evidence with respect to its failure totransfer Stovall into the machine shop in August 1976 waspresented through the testimony of B. M. Chapman.Chapman testified that he participated in the program forthe selection of the best employees for openings inengineering such as the machine shop job. Selectionfollows interviews and evaluations. Applicants are rated ona number of factors including attendance, disciplinaryrecords, and education, with a number of points beingassessed each factor. According to Chapman, while Sto-vall's absenteeism record was not bad, it did detract fromhis rating when compared to the other applicants. Based onthis system, Stovall rated 8 points out of a possible 20 andwas not the highest rated applicant. Further, Chapmandenied that Stovall had accused him of counting Stovall'stime spent in the election in July against his attendancerecord. In this connection, Chapman pointed out that theattendance records relied upon by Respondent in makingthe selection for the machine shop job did not include themonth July in which the election took place. Although theselection process took place in August, Chapman testified,after examination of Respondent's records and withoutcontradiction of the General Counsel, that the computerprintouts regarding employee absences in July were notavailable at the time the selections were made, so that onlyabsences for the I-year period through June 1976 wereconsidered.With respect to Stovall's "quitting," Respondent present-ed two witnesses, Nathaniel Winton and Hardie Haley.Winton in his testimony acknowledged that Stovall hadinitially asked him how much notice would an employeehave to give before he quit his job. Winton advised Stovallthat some did not give any notice at all, but usually 2weeks' notice was desired and would be sufficient. Wintonthen inquired of Stovall why he was asking and if heintended to quit. Stovall said he did not know at that time.According to Winton, a couple of days later he inquiredof Stovall if anything definite had developed as far as histrying to get another job. Stovall replied "not yet," but that624 WOLVERINE, DIVISION OF U.O.P., INC.he would let Winton know as soon as anything devel-oped.12In this conversation Stovall indicated to Wintonthat he was trying to get another job at ReynoldsAluminum Company in the tri-cities area.'3Again, about 2 day. later in another conversation withStovall, Winton asked if anything else had been definitelydecided by Stovall as to whether he was going to quit.Stovall responded by saying yes, that he was going to quit,and added that it looked like Friday, May 13, would be hislast day of work. This last conversation Winton placed asoccurring in the week ending May 13.Notwithstanding Stovall's notice to quit, Winton admit-tedly, pursuant to practice on each Thursday, on May 12asked Stovall if he wanted to work overtime (Saturday andSunday). Stovall declined.While the exact date is not clear from Winton's testimo-ny, Winton said he had still another conversation withStovall about Stovall's quitting. At that time Winton toldStovall he was going to fill out the separation papers, andStovall told him to go ahead. Winton began filling out thepapers, presumably the form 109, on May 12 but did notcomplete it until May 13 and turned it in the early part ofthe second shift that day. Subsequently, on the same daybetween 8 to 10 p.m., Winton had another conversationwith Stovall in which Stovall then told him that he was notsure whether or not that night would be his last night.Winton responded that he had already handed the paper-work in; that everybody had gone home and it was "kindof impossible to get the information back."Stovall nevertheless reported for work on May 16, andHardie Haley brought Stovall to Winton's office. In theoffice, Stovall said that Winton was supposed to have"taken care of everything"; that he had not quit and it wasokay for him to come back. Haley responded, according toWinton, that as far as he was concerned Stovall hadresigned as of the preceding Friday, and he was no longeran employee of Respondent.Hardie Haley, production manager and Winton's imme-diate superior, testified in support of Winton that it wasMay 5 when Winton told him that he believed that Stovallwould be leaving very shortly. When Haley asked Wintonhow he knew, Winton replied that Stovall had told him thathe was trying to get ajob with Reynolds and the chances ofgetting the job were good. The next day Haley mentionedthe matter to Operations Manager John Quarrels. Thereaf-ter, on May 10, Winton told Haley that the night beforethat Friday, May 13, would be Stovall's last day. Haleythen told Winton to give Haley a form 109 on Stovall thatFriday afternoon. Haley received the 109 form on Fridayand turned it into Quarrels' office along with a personnelrequisition to replace Stovall. On his way from Quarrelsoffice back to his own, Haley went by Stovall's work placearound 5 p.m. and stopped and talked with Stovall. Haleytestified he shook hands with Stovall and wished him wellin his new job. The two then discussed Reynolds, andHaley advised Stovall that he had an uncle that worked for11 Winton's interest in Stovall's quitting was based on his operating shortin the department and Winton's desire to replace him immediately when heleft.13 Winton also testified that in the period before his "quitting," Stovallwas late coming to work. According to Winton, Stovall acknowledged hewas late due to an appointment about a job at Reynolds. This assertion isnot specifically denied by Stovall.Reynolds and stated it was a progressive company. Ac-cording to Haley, he talked to Stovall 7 or 8 minutes and atno time did Stovall indicate he wanted to withdraw hisresignation. After his conversation with Stovall, Haleyclosed up his office and went home.On the following Monday, Haley was advised from thegate house that Stovall had reported for work. Haley thenwent to Stovall's work station and saw him and asked himwhat he was doing there. Stovall replied that he hadreturned to work; and, when Haley stated that Stovall hadquit the preceding Friday night, Stovall responded thatthere was a misunderstanding; that he didn't really meanto quit. Haley took Stovall to Winton's office where Haleyexplained to Stovall that he and Winton had a definiteunderstanding from Stovall that he was quitting thepreceding Friday and had turned in the form 109; thatStovall had quit and that he no longer had a job there; andthat Haley "wished" he would go home. Stovall insistedthat he didn't really quit; that he was only thinking aboutit. Haley testified he reminded Stovall that in his conversa-tion with Stovall on Friday there was no indication thatStovall was not definitely quitting. Then Stovall requestedthat he be allowed to remove some material from his lockerand to thereafter visit some of his friends and say goodbyto them, which he was allowed to do.Asked whether he had authority on May 16 to grantStovall a retraction of his revocation, Haley testified he didnot believe he had that authority, but he could have made arecommendation on the matter which would probably havebeen followed. However, Haley added that he did notbelieve that allowing a revocation would be justified sincehe concluded that "Reynolds" had just put Stovall off; sothat Stovall wanted to work another week or a few moredays, and he would be gone again. Accordingly, Haleyconcluded that, if the termination papers were retracted,"we would have to do it again within a few days."On one occasion subsequent to his separation fromRespondent and about 2 weeks prior to the hearing herein,Haley met Stovall at a local auto repair place. It wasHaley's testimony that on that occasion Haley askedStovall if he was working at Reynolds, and Stovall reportedthat he was. Then Haley asked him how he liked it, andStovall allegedly replied that he liked it fine, and in fact "Iwould rather fight than switch." 14The employee and community relation manager, BenRoberts, testified that he met with Stovall on May 17, andStovall complained that there seemed to be some misun-derstanding about his quitting. According to Roberts,Stovall admitted to him that Stovall told Winton that hewould be going to a new employer on May 16. Further,Stovall said that Haley had not given him an opportunityon Friday afternoon to tell Haley that he wasn't going toquit. Roberts told Stovall that he would check into thematter and get back in touch with Stovall that day. Robertsdid check with Haley and Winton and then reported toStovall by phone the next day that, based or his investiga-l' Respondent produced another employee. Charles Elliott, a longtimefnend of Stovall's, who testified that in a social meeting with Stovall at thehome of Nick White, another employee of Respondent who was not calledas a witness, Stovall claimed he was working at Reynolds making $8.45 perhour. Stovall in rebuttal denied having made such statement.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, Roberts concluded that Stovall had given Respondentan indication he was going to be leaving on May 13; thatRespondent had accepted that and made plans to workaround that fact; and that Stovall was no longer employedwith Respondent.With respect to replacement of Stovall, it was Respon-dent's evidence that a new employee, Johnny Campbell,was hired and placed in Winton's department on May 16.It is clear from Respondent's evidence that Campbell washired not as a direct replacement for Stovall; and, in fact,he apparently was hired prior to receipt of the paperwork,the form 109, and Haley's requisition for a new employeewhich accompanied the 109. It is nevertheless Roberts'testimony that Respondent continuously operates "light";i.e., short of employees; so that there is competitionbetween departments for the new hires which are madeperiodically. Thus, Campbell's assignment to Winton'sdepartment was, according to Roberts, related to Stovall'squitting even though Campbell was hired as a helper andwas not initially capable of performing Stovall's specificjob function.Respondent's witnesses Haley, Roberts, and Winton alldenied any knowledge of any union activity generally inthe plant at the time of Stovall's separation and furtherdenied any knowledge of any union activity on the part ofStovall prior to his separation.Respondent, also in support of its contention that Stovall"quit," produced an employee witness, Donald Kinney,who was employed in the same department as Stovall andwho was an acquaintance of Stovall. Kinney testified thatthere was talk among the employees in the department onFriday, May 13, of "wetting" Stovall. Wetting is a custom-ary practice among the employees in which an employeeleaving Respondent's employment is wet down or show-ered by his fellow employees on his last day of work. The"wetting" of Stovall, however, apparently did not takeplace. Moreover, Kinney stated that Stovall had neverspecifically advised Kinney that he was quitting, althoughthe two took work breaks together and spoke frequently.Based on the testimony of all its witnesses, Respondent'sposition is that Stovall quit; and, although he tried torevoke the "quit," Respondent's refusal to allow suchrevocation was based on justifiable reasons unrelated inany way to union considerations.C. Analysis and ConclusionsResolution of the issue of whether or not Kermit Stovalladvised Respondent that he was quitting turns essentiallyon the credibility of Respondent's witnesses Winton andHaley, on the one hand, and Stovall on the other. Based onthe demeanor of the witnesses while testifying, and consid-ering the record as a whole, I make that credibilityresolution against Stovall. Stovall was not an impressivewitness. Moreover, while Stovall denied that between thetime he first talked to Winton about notice required forquitting and May 13 he made application with any otheremployer, he did not specifically deny that he had put inapplications at other employers prior to that period. Nordid Stovall specifically deny Winton's testimony thatStovall had been tardy a number of times due to interviewswith other employers.Stovall's explanation of initially inquiring of Wintonabout "quitting" notice requirements as resulting from aconversation with fellow employees was wholly uncorrobo-rated by any employee participant in the alleged conversa-tion. This explanation also appears contrived, becausenotice requirements would ordinarily be a matter of littleconcern to an employee with no interest in quitting.In weighing Stovall's credibility, I also cannot disregardhis attempt to maintain the mask of employment byReynolds. In this regard, he did not specifically deny thathe told Haley prior to the hearing that he was working forReynolds, although he did deny telling Charles Elliott thesame thing. I credit Elliott, a friend of Stovall's and afellow "farmer." Why Stovall would make such statementsin view of the fact, insofar as the record shows, that he wasnever employed by Reynolds is open to pure speculation.Winton and Haley, on the other hand, impressed me asbeing credible witnesses and worthy of belief. The fact thatHaley went to Stovall on May 13 to congratulate Stovall onhis leaving substantiates the existence on Haley's part of anhonest belief that Stovall was in fact quitting. Had therebeen a subterfuge or illicit plan to terminate Stovall, it ishighly unlikely that Haley would have gone to Stovall toalert Stovall to the fact that Respondent was throughdevice intending to terminate him, or to give him theopportunity to withdraw the notice to quit. It is similarlyunlikely that Haley would just turn and walk away, asStovall's testimony has it, when Stovall told him he was notquitting.In addition, rather than being indicative of an initialacceptance of Stovall's decision not to "quit," Winton'sasking Stovall to work over the weekend (even if oneaccepts Stovall's version that the request occurred on May13 rather than May 12) reflects an absence of any nefariousscheme to get Stovall out of Respondent's plant because ofhis union activities. On the contrary, Winton's requesttends to support Winton's testimony that the solicitation ofStovall to work over the weekend following May 13 waspurely routine. Accordingly, I find that Stovall did adviseWinton of his intention to quit as of May 13, and thatRespondent's acting and relying on that information wasnot in any way discriminatorily motivated.I also do not credit Stovall's testimony regarding state-ments he attributed to Chapman in August 1976 regardingStovall's application for the machine shop job. The re-marks appear illogical and nonsequential. Furthermore, itis clear from Chapman's testimony, which I credit, thatStovall's attendance record, which was evaluated in con-nection with his application, did not include the periodwhen he served as an observer in the election and could nothave entered into consideration of his application for themachine shop job.There remains the question of whether Respondent'srefusal to allow Stovall to withdraw his decision to quit wasunlawfully motivated. This is a much closer question on thefacts in light of Winton's admission that Stovall did advisehim in the evening of May 13, albeit after the "paperwork"had been turned in, that Stovall was not sure that was hislast night. That Stovall was an experienced employee whohad been rated above average in all categories by Wintoncannot be denied. He presumably was therefore a desirable626 WOLVERINE, DIVISION OF U.O.P., INC.employee who could not easily be replaced. Under thesecircumstances, and in the absence of a policy againstallowing withdrawal of notices to quit, it would appearlogical for Respondent to accept the withdrawal notice,particularly where, as here, a specific replacement had notbeen hired in contemplation of Stovall's departure or totake Stovall's place, although new employee Campbell mayhave been scheduled for Stovall's department.Haley's explanation that, if Stovall had been allowed towithdraw his notice to quit, Respondent would probablyhave been faced with the same thing again the followingweek has some plausibility. This plausibility is enhanced bythe fact that under Winton's testimony, which I credit,Stovall's statements to him late May 13 were equivocal.Less convincing are the assertions of Ben Roberts concern-ing Respondent's hiring system and methods of replacingemployees. At best Respondent's explanations are weak.However weak Respondent's reasons are for not allow-ing Stovall to remain an employee they still raise only asuspicion that Respondent's action in this regard wasdiscriminatorily motivated. Mere suspicion cannot substi-tute for proof of an unfair labor practice. See, e.g., KingsTerrace Nursing Home and Health Related Facility, 229NLRB 1180 (1977); DSL Mfg., Inc., 202 NLRB 970 (1973).Here, there is no precedent for Respondent's refusal toallow an employee to withdraw a notice to quit. Thus, thereis no standard by which the alleged discrimination may bemeasured and no showing of different treatment accordedother employees in similar circumstances. In this regard,the instant case may be distinguished from Sycor, Inc., 223NLRB 1091 (1976), which involved a similar factualsituation in which the respondent employer refused toallow a known union adherent to rescind a notice to quit.There, a violation of the Act was found based in part uponevidence that the employer had allowed a "less exemplary"employee to rescind a similar notice to quit.In addition, there is no substantial proof here thatRespondent was aware that Stovall was engaged in a newunion campaign. Stovall's testimony that he was engagedin a new union campaign was completely uncorroborated.While he contended he passed out numerous authorizationcards, he had not secured any signatures thereon. Histestimony about when he signed a card was vague,although he claimed to have mailed it to the unionsometime in May before his separation from Respondent.The card was never produced in evidence.The only evidence in the record tending to establish anyknowledge by Respondent of a renewed union campaign isStovall's claim that he started to again wear his pocketprotector and pencils with the Union's name thereon.While the wearing or use of these items may have beenobservable by all, including Respondent's supervisors andagents, there was no evidence that they attracted anyparticular attention from Respondent. Indeed, Stovall wasalready a well known union supporter by virtue of hisservice as a union observer in the election the precedingJuly. That he would continue in that support could havebeen expected by Respondent; so that his use of a union"pocket protector" or pencils would not be particularlysurprising to Respondent. These items, so far as the recordshows, however, contained only the name of the Union-no slogans or calls for support suggestive of a new unioncampaign. Stovall could well have been using the pocketprotector and pencils for their practical and utilitarianpurposes rather than for their campaign or public relationspurposes. Thus, the use of such items by one individualalone does not necessarily serve as a flag to Respondentthat a new union campaign was underway. In this regard,the instant case is distinguishable from those cases wherethe wearing of a union pocket protector or pencils byemployees would serve to identify them to their employeras union supporters in the midst of an open and knownorganizational effort. Nor can the "small plant" doctrinebe applied here as a basis to infer Respondent's knowledgeof renewed union activity, for Respondent's work forceexceeded 900 employees.Under the circumstances above, I cannot conclude thatthere is sufficient credible evidence on the record consid-ered as a whole to warrant an inference that Respondenthad knowledge of a renewed union campaign led byStovall. Accordingly, and since Stovall's general unioninterest and support had long been known to Respondentwithout credited evidence of retaliation by Respondent, Iconclude that the General Counsel has not established thatRespondent's refusal to allow Stovall to withdraw hisdecision to quit, although suspicious, was based on dis-criminatory reasons violative of Section 8(a)(3) and (1) ofthe Act. I make this conclusion with due regard and fullconsideration of the General Counsel's "background"evidence of Respondent's opposition to union organiza-tional efforts. However, I deem such evidence sufficientlyvague and so remote in time to Stovall's separation as tonot affect my conclusion on the merits. Except for the onepossible instance of coercive interrogation, the backgroundevidence does not conclusively reflect Respondent's will-ingness to exceed statutory limitations in pursuit of itsunion opposition.CONCLUSIONS OF LAW1. Respondent, Wolverine, Division of U.O.P., Inc., is,and has been at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Aluminum Workers International Union, AFL-CIO.is, and has been at all times material, a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not violated Section 8(a)(3) and (1)of the Act as alleged in the complaint.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:'s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER 15The complaint is hereby dismissed in its entirety for lackof merit.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.628